PER CURIAM.
Motion for appeal from a judgment of the Pulaski Circuit Court, convicting mov-ant on a charge of having alcoholic liquor in his possession for purpose of sale in local option territory, and imposing a fine of $200 and 60 days in jail. A second offense.
The facts, questions raised, authorities cited and applicable law have been carefully reviewed by the court and no prejudicial error found.
The judgment is affirmed under authority of Reynolds v. Commonwealth, Ky.1953, 257 S.W.2d 514.